There are four bills of exception in the record, each of which was adverted to and discussed in the original opinion as much as we deemed sufficient. Appellant had pleaded guilty, and the State, under instructions of our statute, introduced evidence. For some reason appellant took the stand himself. He had made a confession in which he had stated that his purpose in the homicide was to obtain the car of deceased with which he and his confederate might leave the State and go to another state. It would seem clear that the State might ask him questions tending to show any motive that the State thought it could put before the jury. Appellant seriously contends that the questions asked him by the State's attorney to the effect that he wanted to leave Texas because of its laws segregating the whites from the blacks, were such as would be calculated to inflame the minds of the jury against him. We can not agree with this contention. The State asked appellant if he had not said to the woman who was present in the car at the time he committed the murder, that he wanted to leave Texas because its laws segregated the whites from the negroes and he did not like it. If this was the purpose, or entered into the purpose, for which he committed the murder, it would be proper to prove it. It is not shown that the State's attorney did not expect to obtain an affirmative answer to this question.
It is urged with much force that the tender to him of his confederate as a witness by the State, was calculated to injure him. We are not able to bring ourselves in accord with this position. Granting that she was under indictment as a principal or an accomplice with him in this murder, it would then follow that he could not introduce her as a witness in his behalf over objection. Our interpretation of such tender of the woman by the State to appellant, under these circumstances, would be that the State was thus indicating its waiver of its right to object to her testimony if appellant desired to use her. The record discloses that when the woman was tendered to appellant, he objected to the action of the *Page 167 
State's attorney and the court sustained his objection and instructed the jury not to consider the statement of the district attorney tendering the witness. It is shown that appellant asked the court to give the jury a written instruction not to consider said tender, which was also given. We do not believe any error is shown, and the motion for rehearing will be overruled.
Overruled.